John I. Purtle, Justice, dissenting. The allegation by the petitioner that his co-defendants were not interviewed is uncontradicted indeed, when the co-defendants testified at the Rule 37 hearing they recanted their former statements to the authorities that the petitioner was the moving force in the murders. Further, the petitioner’s allegation that defense counsel told him he would be eligible for parole in a certain number of years was never denied. In fact, defense counsel apparently chose to forego testifying in the matter. It seems to me that the appellant has made a prima facie showing of ineffective assistance of counsel which the state has not rebutted.